Opinion
THE COURT.
Patrick William Doe, admitted to practice in 1975, was convicted on his guilty plea of one count of grand theft. (Pen. Code, § 484.) He was granted probation. Since the offense involved moral turpitude, we referred the matter to the State Bar for a hearing, report, and recommendation on the question of discipline. The disciplinary board, after considering the facts and circumstances of Doe’s conviction recommended that he be.suspended from the practice of law for three years to date from the effective date of our order and that he be required to make full restitution.
This court, after reviewing the entire record and considering the facts and circumstances, has concluded that the recommendation should be followed with minor modifications.
Effective February 21, 1978, Patrick William Doe is ordered suspended from the practice of law for three years and until he has furnished satisfactory evidence to the State Bar that subsequent to March 2, 1977, he has refunded to Wells Fargo Bank and Atlantic Pacific Leasing, Inc., the sum of $821.65 and until he has passed the Professional Responsibility Examination. It is further ordered that he comply with rule 955, California Rules of Court, and that he perform the acts specified in subdivisions (a) and (c) of that rule within 30 and 40 days, respectively, after the effective date of this order.
We are of the view that Patrick William Doe’s conduct warrants disbarment. Accordingly, we would disbar.
Clark, J., Richardson, J., and Manuel, J.